Lease or Loan of Aircraft to Foreign Countries for Assistance
        in International Narcotics Control Under Subsection
            506(a)(2) of the Foreign Assistance Act of 1961


T h e fe d e ra l g o v e rn m e n t m a y le a se o r lo a n D e p a rtm e n t o f D e fe n se a irc ra ft to fo re ig n c o u n trie s
     to a s s is t in in te rn a tio n a l n a rc o tic s c o n tro l u n d e r th e a u th o rity o f s u b se c tio n 5 0 6 (a )(2 ) o f th e
     F o re ig n A ss is ta n c e A c t o f 1961.


                                                                                                                       June 4, 1990

              M e m o r a n d u m O p in io n f o r t h e C o u n s e l t o t h e p r e s id e n t



   This memorandum responds to a request from David C. Miller, Jr., Spe­
cial Assistant to the President and Senior Director, National Security Council,
for our advice whether the federal government may lease or loan aircraft to
foreign countries to assist in international narcotics control under the author­
ity of subsection 506(a)(2) of the Foreign Assistance Act of 1961, as amended
(the “FAA”), 22 U.S.C. § 2318(a)(2). For the reasons that follow, we con­
clude that aircraft may be leased to foreign countries to assist in international
narcotics control under the authority of that provision.1

                                                             Discussion

   Subsection 506(a)(2) of the FAA grants the President authority, inter alia,
to draw down “defense articles” and “defense services” from the stocks of
the Department of Defense “for the purposes and under the authorities o f ’
sections 481 through 489 of the FAA, 22 U.S.C. §§ 2291-2291h, if he deter­
mines and reports to Congress that the provision of such assistance is “in the
national interest.” 22 U.S.C. § 2318(a)(2)(A)(i).2 Sections 481 through 489
of the FAA relate to international narcotics control. In particular, subsection
481(a)(4) of the FAA authorizes the President, “[notwithstanding any other
provision of law, . . . to furnish assistance to any country or international
organization, on such terms and conditions as he may determ ine , for the
control of narcotic and psychotropic drugs and other controlled substances.”
22 U.S.C. § 2291(a)(4) (emphasis added).3 The express grant of authority in

   1B oth the D ep artm en t o f S tate and the D efense S ecurity A ssistan ce A gency co n cu r in this co n clu sio n .
  2S ubsectio n 5 0 6 (a)(2 ) o f the FAA also g rants the P resident authority to draw dow n “d e fe n se a rtic le s ”
and “ d efen se serv ice s" fro m th e stocks o f the D epartm ent o f D efense to provide in ternational d is a s te r
assistance under 22 U .S .C . §§ 2292-2292q, o r to m eet refu g ee and m ig ration needs u n d e r the M ig ra tio n
and R efugee A ssistance A ct o f 1962, as am ended, 22 U.S.C. §§ 2601-2606. 22 U .S.C . § 2318(a)(2)(A )(ii).
T h e aggreg ate value o f the articles and services draw n do w n under the a u thority o f su b section 5 0 6 (a )(2 )
is lim ited to $75 m illio n p e r fiscal year. 22 U .S .C . § 2318(a)(2)(B ).

                                                                    119
subsection 506(a)(2) of the FAA to furnish assistance under subsection
481(a)(4) of the FAA is clearly broad enough to encompass leases or loans
of defense articles such as aircraft to foreign countries to assist in international
narcotics control. Indeed, the term “defense article” is defined in subsection
644(d)(1) of the FAA, 22 U.S.C. § 2403(d)(1), as including “any weapon, weap­
ons system, munition, aircraft, vessel, boat or other implement of war.”

                                                          Conclusion

   We conclude that the federal government may lease or loan Defense De­
partment aircraft to foreign countries to assist in international narcotics control
under the authority of subsection 506(a)(2) o f the FAA, 22 U.S.C. §
2318(a)(2).

                                                                               J. MICHAEL LUTTIG
                                                                     Acting Assistant Attorney General
                                                                          Office o f Legal Counsel




   3 B e c a u s e s u b s e c tio n 4 8 1 (a )(4 ) o f th e FA A a u th o r iz e s th e P r e s id e n t to fu r n is h a s s is ta n c e
“ [n o tw ith s ta n d in g any o th e r provision o f law ,” we need n o t resolve the question w h e th er the A rm s
E x p o rt C o n tro l A ct (th e "A E C A ”) w o u ld o th erw ise p ro h ib it the lease o f defense a rtic le s such as a irc ra ft
u n d e r th e FA A . S u b se ctio n 61(a) o f th e A EC A sp ecifically authorizes the P resident to “ lease d efen se
a rtic le s in th e sto c k s o f the D epartm ent o f D efense to an elig ib le foreign country o r in ternational o rg a ­
n iz a tio n ” if he “d e te rm in e s that there a re com pelling fo reig n policy and national security re a so n s” for
su ch a ctio n . 22 U .S .C . § 2796(a). U n d e r subsection 6 1 (c) o f the A E C A , "lease[s] o r loan[s]” o f such
a rtic le s m a y b e m ad e “o n ly under the a u th o rity o f this su b ch a p te r [22 U .S .C . §§ 2 796-2796d] o r c h a p te r
2 o f p a rt II o f th e F o reig n A ssistance A c t o f 1961 [22 U .S .C . § 2311 e t seq.].” 22 U .S .C . § 2 796(c).
   S u b se c tio n 5 0 6 (a )(2 ) o f th e FAA, 22 U .S .C . § 2 3 1 8 (a)(2 ), is co n tain ed in “c h ap ter 2 o f p art II o f the
[F A A ],” see Pub. L. N o. 8 7-195, 75 S tat. 424, 435-38 (1 9 6 1 ), and thus subsection 61 (c) does not a p p e a r
o n its fa c e to p ro h ib it the m aking o f le a se s o r loans u n d e r the a u thority o f FAA su b section 506(a)(2).
N e v e rth e le s s, w e h ave b e en advised b y Jero m e H. Silber, G eneral C ounsel o f the D efense S ecurity
A ss is ta n c e A g en cy , th a t d esp ite the p la in language o f su b section 61(c), there is som e question as to
w h e th e r su b se c tio n 6 1 (c) w as intended to perm it the m ak in g o f leases under the a u thority o f the FA A .
M r. S ilb e r a g re es, ho w ev er, that this issu e n eed not be reso lv ed here in light o f the e xpress g ra n t o f
a u th o rity in su b se c tio n 48 1 (a)(4 ) o f th e FAA to furnish assistan ce "[n ]o tw ith stan d in g any o th e r p ro v i­
sio n o f law .”

                                                                 120